                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,             CASE NO. 17cr2666-JAH

                     Plaintiff,
              vs.                     JUDGMENT OE!    Drs$i~~~ D
JENNIFER MIRANDA-HERNANDEZ,                               !'-'-·
                                                          : JAN 2 2 2019
                                                          ,L,~:~pff;,':'. I
                     Defendant.
                                                     i'
          IT APPEARING that the defendant is now entitled to be discharged
for the reason that:

      an indictment has been filed in another case against the defendant and
      the Court has granted the motion of the Government for dismissal of
      this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

_x_   the Court has granted the motion of the Government for dismissal, with
      prejudice; or

      the Court has granted the motion of the defendant for a judgment of
      acquittal; or

      a jury has been waived, and the Court has found the defendant not
      guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:




           IT IS THEREFORE ADJUDGED that the                           discharged.


                                                          ~.               ··--~
 DATED: 1/22/2019
                                                 Berg
                                       U.S. Magistrate Judge
